Exhibit 21 JOHNSON OUTDOORS INC. AND SUBSIDIARIES The following lists the principal direct and indirect subsidiaries of Johnson Outdoors Inc. as of October 1, 2010. Inactive subsidiaries are not presented: Name of Subsidiary(1)(2) Jurisdiction in which Incorporated Johnson Outdoors Canada Inc. Canada Johnson Outdoors Watercraft Inc. Delaware Johnson Outdoors Marine Electronics. Inc. Alabama Johnson Outdoors Gear LLC Delaware Johnson Outdoors Diving LLC Delaware Under Sea Industries, Inc. Delaware JWA Holding B.V. Netherlands Johnson Beteiligungsellschaft GmbH Germany Uwatec AG Switzerland Scubapro Asia Pacific Ltd. Hong Kong P.T. Uwatec Batam Indonesia Scubapro Asia, Ltd. Japan Scubapro Espana, S.A.(3) Spain Scubapro AG Switzerland Scubapro Europe Benelux, S.A. Belgium Johnson Outdoors France France Scubapro/Uwatec France S.A. France Scubapro Europe S.r.l Italy Scubapro Italy S.r.l. Italy Scubapro (UK) Ltd.(4) United Kingdom Scubapro-Uwatec Australia Pty. Ltd. Australia Johnson Outdoors Watercraft UK United Kingdom Johnson Outdoors Watercraft Ltd. New Zealand Johnson Outdoors Marine Electronics Europe S.r.l. Italy Johnson Outdoors Vertriebsgesellschaft GmbH Germany Unless otherwise indicated in brackets, each company does business only under its legal name. Unless otherwise indicated by footnote, each company is a wholly-owned subsidiary of Johnson Outdoors Inc. (through direct or indirect ownership). Percentage of stock owned is 98%. Percentage of stock owned is 99%.
